—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered March 14, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that the evidence presented at trial was legally insufficient to prove his identity beyond a reasonable doubt. The complainant testified that the defendant was only between 6 and 10 inches away from him and that his view of the defendant was unobstructed and under excellent lighting conditions for between 5 and 10 minutes. This testimony alone is sufficient to support a conviction (see, People v Arroyo, 54 NY2d 567, 578, cert denied 456 US 979). Thus, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s identity beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, People v Tam Phan, 225 AD2d 715).
The defendant’s contention that the prosecutor’s summation constituted reversible error is unpreserved for appellate review. In any event, “the prosecutor’s remarks must be evaluated in comparison with the summation of the defense counsel” (People v Draksin, 145 AD2d 500, 501). Accordingly, “[t]he allegedly improper comments were * * * a proper response to defense counsel’s vigorous attack on the People’s witnesses” (People v Fraley, 183 AD2d 781, 782). S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.